NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    DARREN CORTIZ DAVIS, Appellant.

                             No. 1 CA-CR 19-0698
                              FILED 3-30-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-129058-001
            The Honorable Julie A. LaFave, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant
                            STATE v. DAVIS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.


T H U M M A, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738, 744
(1967) and State v. Leon, 104 Ariz. 297, 300 (1969). Counsel for defendant
Darren Cortiz Davis has advised the court that, after searching the entire
record, no arguable question of law was identified and asks this court to
conduct an Anders review of the record. Davis was given the opportunity
to file a supplemental brief pro se but has not done so. This court has
reviewed the record and found no reversible error. Leon, 104 Ariz. at 300;
State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999). Accordingly, Davis’
conviction and resulting prison sentence are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            The State charged Davis with two Class 4 felony offenses: (1)
driving under the influence while his license was suspended, cancelled,
revoked or refused and (2) aggravated driving under the influence with a
blood alcohol concentration (BAC) of 0.08 or more within two hours of the
time of driving while his license was suspended, cancelled, revoked or
refused. During trial, the parties stipulated to several facts, including that
Davis’ BAC was 0.232 and he knew or should have known that his license
was suspended at the time of the incident. Therefore, the primary issue to
be resolved at trial was whether Davis was driving the car.

¶3             In Maricopa County, in the early morning hours of June 23,
2017, 9-1-1 received a call that a car had crashed into a home. The caller,
who testified at trial, heard the crash but did not see it. He described a man
on the scene to the 9-1-1 dispatcher as an African American male wearing a
white t-shirt, black pants and a hoodie. The caller told the dispatcher he saw
the man get in and out of the car several times, then begin to jog down the
road at which point police contacted him. The caller never mentioned more
than one person.




                                      2
                             STATE v. DAVIS
                            Decision of the Court

¶4            Officer Rees and her patrol partner arrived at the scene two
minutes after the 9-1-1 call was received. She testified that they saw a man
who matched the description from the 9-1-1 call walking away from the
scene. Officer Rees identified Davis as that man. At some point, Davis
dropped a phone and some keys, including a car key. Officer Futrell,
another responding officer, testified that the buttons on the car key Davis
dropped worked on the car.

¶5              Davis testified that he was not the driver, and that the driver
was another person who was also wearing a t-shirt and jeans. Davis further
testified that, after the crash, the driver immediately left the scene on foot.
This other individual testified at trial, and when asked if Davis was driving
the car, invoked his Fifth Amendment right against self-incrimination. A
friend testified that Davis called her the night of the incident and told her
someone else was driving the car. The jury found Davis guilty as charged.

¶6            Given his prior criminal history, the court found Davis was a
category three repetitive offender. The court sentenced Davis to mitigated,
concurrent terms of 6 years in prison for each count, with 126 days’
presentence incarceration credit See A.R.S. § 13-703(J) (2021).1 This court has
jurisdiction over Davis’ timely appeal pursuant to Arizona Revised Statutes
(A.R.S.) §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶7            This court has reviewed and considered counsel's brief and
has searched the record provided for reversible error. Leon, 104 Ariz. at 300;
Clark, 196 Ariz. at 537 ¶ 30. Searching the record and brief reveals no
reversible error.

¶8              The record shows Davis was represented by counsel at all
critical stages of the proceedings. There was substantial evidence submitted
at trial supporting Davis’ convictions and sentences. From the record, all
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure, and the sentence imposed was within the statutory
limits and permissible ranges.

                              CONCLUSION

¶9            Davis’ conviction and resulting prison sentence are affirmed.
Upon the filing of this decision, defense counsel is directed to inform Davis

1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      3
                            STATE v. DAVIS
                           Decision of the Court

of the status of his appeal and of his future options. Defense counsel has no
further obligations unless, upon review, counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Davis shall have
30 days from the date of this decision to proceed, if he desires, with a pro
se motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4